Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Gregory P. Webb 05/16/22

Amended Claims:

1. 	(Currently Amended) A method of wireless communication performed by a wireless communication device, comprising:
performing a listen-before-talk (LBT) procedure to contend for a maximum channel occupancy time (MCOT) in a first shared radio frequency band, the performing the LBT comprising:
performing, in the first shared radio frequency band, first channel sensing during a first portion of an LBT period based on a first energy detection threshold; 
switching, based on the LBT procedure including an additional backoff, from the first energy detection threshold to a second energy detection threshold, wherein the second energy detection threshold is different from the first energy detection threshold; and
performing, in the first shared radio frequency band based on the first channel sensing, second channel sensing during a second portion of the LBT period based on [[a]] the second energy detection threshold 
	communicating, in the first shared radio frequency band, a communication signal during the MCOT based on the LBT procedure.

2.	(Original) The method of claim 1, wherein the first energy detection threshold is lower than the second energy detection threshold.

3.	(Currently Amended) The method of claim 1, wherein the performing the LBT procedure further comprises:
	identifying a distributed coordination function interframe spacing (DIFS) in the first shared radio frequency band based on the first channel sensing; and

wherein the second channel sensing is associated with a random backoff.

4.	(Currently Amended) The method of claim 1, wherein the performing the LBT procedure further comprises:
performing the additional backoff.

5.	(Currently Amended) The method of claim 4, wherein the performing the LBT procedure further comprises:
	determining perform the additional backoff 

6.	(Currently Amended) The method of claim 4, wherein the performing the additional backoff comprises:
performing a preamble detection during at least a portion of the LBT period


7.	(Currently Amended) The method of claim 4, wherein the performing the LBT procedure further comprises:
	performing at least one of the first channel sensing or the second channel sensing based on a synchronization period associated with a synchronous channel access mode, a duration of the MCOT being based on the synchronization period,
wherein the performing the additional backoff is associated with the synchronous channel access mode.

8.	(Currently Amended) The method of claim 1, wherein the performing the LBT procedure further comprises:
	performing at least one of the first channel sensing or the second channel sensing based on [[the]] a synchronous channel access mode.

9.	(Currently Amended) The method of claim 1, wherein the performing the LBT procedure further comprises:
	performing at least one of the first channel sensing or the second channel sensing based on an asynchronous channel access mode; and
	synchronizing [[the]] a distributed coordination function interframe spacing (DIFS) to [[the]] a synchronization period associated with a synchronous channel access mode.

10.	(Currently Amended) The method of claim 1, wherein the performing the LBT procedure further comprises:
	switching, in response to a channel busy status from the second channel sensing, from the second energy detection threshold to the first energy detection threshold
performing [[the]] third channel sensing during a third portion of the LBT period after the second portion of the LBT period based on the first energy detection threshold to identify a DIFS.

11.	(Original) The method of claim 1, further comprising:
determining a synchronization period associated with synchronous channel access with respect to a starting time of a latest distributed coordination function interframe spacing (DIFS) detected from the LBT procedure; and
determining the MCOT based on the synchronization period.

12.	(Original) The method of claim 1, wherein the wireless communication device is a first base station (BS), the method further comprising:
transmitting, to a second BS, a coordination information signal during the MCOT using a first transmit power, the coordination information signal including a parameter associated with the communicating the communication signal in the MCOT, and
wherein the communicating the communication signal comprises:
transmitting the communication signal based on a second transmit power different from the first transmit power.

13.	(Original) The method of claim 12, wherein the first transmit power is based on the second energy detection threshold, and wherein the second transmit power is based on the first energy detection threshold.

14. 	(Currently Amended) An apparatus, comprising:
	a processor; and
a transceiver in communication with the processor, wherein the apparatus is configured to: 
perform a listen-before-talk (LBT) procedure to contend for a maximum channel occupancy time (MCOT) in a first shared radio frequency bandby:
performing, in the first shared radio frequency band, first channel sensing during a first portion of an LBT period based on a first energy detection threshold; 
switching, based on the LBT procedure including an additional backoff, from the first energy detection threshold to a second energy detection threshold, wherein the second energy detection threshold is different from the first energy detection threshold; and
performing, in the first shared radio frequency band based on the first channel sensing, second channel sensing during a second portion of the LBT period based on [[a]] the second energy detection threshold 
	

15.	(Original) The apparatus of claim 14, wherein the first energy detection threshold is lower than the second energy detection threshold.

16. 	(Currently Amended) The apparatus of claim 14, wherein the apparatus is further configured to perform the LBT procedure by:
	identifying a distributed coordination function interframe spacing (DIFS) in the first shared radio frequency band based on the first channel sensing; and

wherein the second channel sensing is associated with a random backoff.

17.	(Currently Amended) The apparatus of claim 14, wherein the apparatus 
perform the additional backoff.

18.	(Currently Amended) The apparatus of claim 17, wherein the apparatus 
	determine whether to apply the additional backoff to the LBT procedure based on a priority associated with the communication signal.

19.	(Currently Amended) The apparatus of claim 17, wherein the apparatus is further configured to perform the LBT procedure by:
	performing at least one of the first channel sensing or the second channel sensing based on a synchronization period associated with a synchronous channel access mode, a duration of the MCOT being based on the synchronization period,
wherein the additional backoff is associated with the synchronous channel access mode.

20.	(Currently Amended) The apparatus of claim 14, wherein the apparatus is further configured to perform the LBT procedure by:
	performing at least one of the first channel sensing or the second channel sensing based on [[the]] a synchronous channel access mode.

21.	(Currently Amended) The apparatus of claim 14, wherein the apparatus is further configured to perform the LBT procedure by:
	switching, in response to a channel busy status from the second channel sensing, from the second energy detection threshold to the first energy detection threshold
performing [[the]] third channel sensing during a third portion of the LBT period after the second portion of the LBT period based on the first energy detection threshold to identify a DIFS.

22.	(Currently Amended) The apparatus of claim 14, wherein the apparatus is further configured to:
determine a synchronization period associated with synchronous channel access with respect to a starting time of a latest distributed coordination function interframe spacing (DIFS) detected from the LBT procedure; and
determine the MCOT based on the synchronization period.

23.	(Currently Amended) The apparatus of claim 14, wherein the apparatus is a first base station (BS), and wherein the first BS is further configured to:
transmit, to a second BS, a coordination information signal during the MCOT using a first transmit power, the coordination information signal including a parameter associated with the communication signal in the MCOT, and

transmit the communication signal based on a second transmit power different from the first transmit power.

24.	(Currently Amended) The apparatus of claim 23, wherein the first transmit power is based on the second energy detection threshold, and wherein the second transmit power is based on the first energy detection threshold.

25. 	(Currently Amended) A non-transitory computer-readable medium having program code recorded thereon, the program code comprising:
	code for causing a wireless communication device to perform a listen-before-talk (LBT) procedure to contend for a maximum channel occupancy time (MCOT) in a first shared radio frequency band, the code for causing the wireless communication device to perform the LBT procedure is configured to cause the wireless communication device to:
perform, in the first shared radio frequency band, first channel sensing during a first portion of an LBT period based on a first energy detection threshold; 
switch, based on the LBT procedure including an additional backoff, from the first energy detection threshold to a second energy detection threshold, wherein the second energy detection threshold is different from the first energy detection threshold; and
perform, in the first shared radio frequency band based on the first channel sensing, second channel sensing during a second portion of the LBT period based on [[a]] the second energy detection threshold
	code for causing the wireless communication device to communicate, in the first shared radio frequency band, a communication signal during the MCOT based on the LBT procedure.

26.	(Currently Amended) The non-transitory computer-readable medium of claim 25, wherein the first energy detection threshold is lower than the second energy detection threshold, wherein the code for causing the wireless communication device to perform the LBT procedure is further configured to cause the wireless communication device to:
	identify a distributed coordination function interframe spacing (DIFS) in the first shared radio frequency band based on the first channel sensing; and
	
wherein the second channel sensing is associated with a random backoff.

27.	(Currently Amended) The non-transitory computer-readable medium of claim 25, wherein the code for causing the wireless communication device to perform the LBT procedure further comprises:
code for causing the wireless communication device to perform the additional backoff.

28. 	(Currently Amended) An apparatus, comprising:
	means for performing a listen-before-talk (LBT) procedure to contend for a maximum channel occupancy time (MCOT) in a first shared radio frequency band, the means for performing the LBT procedure [[is]] configured to:
perform, in the first shared radio frequency band, first channel sensing during a first portion of an LBT period based on a first energy detection threshold; 
switch, based on the LBT procedure including an additional backoff, from the first energy detection threshold to a second energy detection threshold, wherein the second energy detection threshold is different from the first energy detection threshold; and
perform, in the first shared radio frequency band based on the first channel sensing, second channel sensing during a second portion of the LBT period based on [[a]] the second energy detection threshold 
	means for communicating, in the first shared radio frequency band, a communication signal during the MCOT based on the LBT procedure.

29.	(Currently Amended) The apparatus of claim 28, wherein the first energy detection threshold is lower than the second energy detection threshold, wherein the means for performing the LBT procedure is further configured to:
	identify a distributed coordination function interframe spacing (DIFS) in the first shared radio frequency band based on the first channel sensing; and
	
wherein the second channel sensing is associated with a random backoff.

30.	(Currently Amended) The apparatus of claim 28, wherein the means for performing the LBT procedure comprises:
means for performing the additional backoff.

31.	(New) The method of claim 4, wherein the performing the additional backoff comprises:
performing channel sensing based on a synchronous channel access during at least a portion of the LBT period.

32.	(New) The method of claim 4, wherein the performing the additional backoff comprises:
performing channel sensing based on a cooperative asynchronous channel access during at least a portion of the LBT period.

33.	(New) The apparatus of claim 17, wherein the apparatus is configured to perform the additional backoff by at least one of:
performing a preamble detection during at least a portion of the LBT period;
performing channel sensing based on a synchronous channel access during at least a portion of the LBT period; or
performing channel sensing based on a cooperative asynchronous channel access during at least a portion of the LBT period.

34.	(New) The non-transitory computer-readable medium of claim 27, wherein the code for causing the wireless communication device to perform the additional backoff comprises at least one of:
code for causing the wireless communication device to perform a preamble detection during at least a portion of the LBT period;
code for causing the wireless communication device to perform channel sensing based on a synchronous channel access during at least a portion of the LBT period; or
code for causing the wireless communication device to perform channel sensing based on a cooperative asynchronous channel access during at least a portion of the LBT period.

35.	(New) The apparatus of claim 30, wherein the means for performing the additional backoff comprises at least one of:
means for performing a preamble detection during at least a portion of the LBT period;
means for performing channel sensing based on a synchronous channel access during at least a portion of the LBT period; or
means for performing channel sensing based on a cooperative asynchronous channel access during at least a portion of the LBT period.


Claim 1-35 are allowed.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415